Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  Claim 3 should only be one sentence long. Claims 2 and 3 should not capitalize words that are not at the beginning of a sentence such as “Delicious Sweet Potato Fruit infused pie”. Claims should have proper spacing between words.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the original specification for the sweet potato being cooked as recited in claims 2 and 3. 
There is no support in the original specification for the fruit being pureed and raw as recited in claims 2 and 3. 
There is no support in the original specification for the butter being salted as recited in claims 2 and 3. 
There is no support in the original specification for the eggs being pasteurized as recited in claims 2 and 3. 
There is no support in the original specification for the vanilla being pure as recited in claims 2 and 3. 
There is no support in the original specification for the presence of argo starch as recited in claims 2 and 3. 
There is no support in the original specification for the sugar being brown as recited in claims 2 and 3. 
There is no support in the original specification for the presence of lemon juice/fresh lemon, nutmeg, cinnamon, canned milk, and wheat flour as recited in claims 2 and 3. 
There is no support in claim 3 for the following items: a preheating step, a step of baking until done, the use of a frozen ready to cook pie crust, a step of placing the pie on a cooling rack for one hour, a step of refrigerating for 2hrs. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “any all desired fresh pureed raw fruit”. The term “any all” is indefinite and makes it unclear whether any(i.e. only one) or all fruit(multiple fruit) are required.
Regarding claim 2, the phrase “Kayla’s Delicious Sweet Potato Fruit infused pie” is unclear because the terms Kayla and delicious do not clearly set forth the properties required for the product. Additionally, the term “delicious” is subjective. 
Claim 3 recites a baking then a preheating step. It is unclear how the preheating step can come after the baking step. The baking step does not have any active steps and merely teaches pouring the mix into the crust. Additionally, the “baking” step does not happen until c) in the preheating step. 
Claim 3 recites that the pie is baking “until done”. It is unclear what properties are required of the pie for it to be considered “done”. 
Claims 2 and 3 recite adding lemon juice, brown sugar, argo starch, nutmeg, cinnamon, canned milk, and wheat flour “if needed”. It is unclear the circumstances in which these ingredients are needed and when they are required.
Claim 3 recites the limitation "Sweet Potato Fruit Infused Pie Mix" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “Pie crust(typical pie pan size 9 inch traditional crust). It is unclear if a 9 inch crust is required since this information is in parentheses. It is unclear what crust is considered “traditional”.
 
Claim Suggestions
Based on the 112 issues as identified above, the following claim suggestions are provided.
Claim 1(canceled)
Claim 2(canceled)
Claim 3(canceled) 
Claim 4(new)A fruit infused sweet potato pie consisting of sweet potato, fresh fruit, butter, eggs, sugar and flour.
Claim 5(new) A method of making a fruit infused sweet potato pie comprising
mixing sweet potato, fresh fruit, butter eggs, vanilla, sugar, and flour to form a sweet potato mixture 
pouring the mixture into a 9-inch pie pan
baking at 350F for approximately 1 hour

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just a Pinch.com(Sandra’s Sweet Potato Pie https://www.justapinch.com/recipes/dessert/pie/sandras-sweet-potato-pie.html)
Regarding claim 2, Just a Pinch.com teaches making a sweet potato fruit infused pie comprising sweet potato, applesauce(fruit puree), butter, eggs, vanilla extract, lemon extract, kahlua, and eggnog. Just a Pinch.com teaches the presence of kahlua and eggnog which are not permitted due to the “consisting of” language. However, it would have been obvious to exclude these ingredients for consumers that are abstaining from alcohol or just do not like the taste of these components. 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just a Pinch.com(Sandra’s Sweet Potato Pie https://www.justapinch.com/recipes/dessert/pie/sandras-sweet-potato-pie.html) in view of Wood(Raw Applesaucehttps://ourinspiredroots.com/raw-applesauce-how-to-make-it-and-why-youd-want-to/) as evidenced by USDA.gov(https://ask.usda.gov/s/article/Are-all-egg-products pasteurized#:~:text=All%20egg%20products%20are%20pasteurized,Further%20cooking%20is%20not%20required).
Regarding claim 3, Just a Pinch.com teaches mixing cooked sweet potato, applesauce(fruit puree), butter, eggs, vanilla extract, lemon extract to form a sweet potato mixture. The mixture is further poured a pie pan and baked until done.
Just a Pinch.com does not specifically teach that the applesauce is a raw fruit puree. However, Wood teaches a method of making raw applesauce by pureeing of fresh, raw apples. Wood teaches that a raw applesauce contains more natural enzymes and vitamins than applesauce made from cooked apples. It would have been obvious to use raw applesauce in the pie of Just a Pinch.com as taught in Wood in order to provide more enzymes and nutrients than applesauce made from cooked apples. 
Just a Pinch.com does not specifically teach that the eggs are pasteurized. However, as evidenced by USDA.gov, eggs in the US are required to be pasteurized.
Just a Pinch.com does not specifically teach that the butter is salted. However, is commonly present in both salted and unsalted form, with the only difference being the amount of salt present. It would have been obvious to use salted or unsalted butter depending on the amount of salt needed and taste desired.  
Just a Pinch.com does not specifically teach that the vanilla extract is pure vanilla extract. However, it would have been obvious to use pure vanilla extract this is has a more natural and purer vanilla flavor than imitation extract. Pure vanilla extract is also readily available to the home baker. 
Just a Pinch.com teaches the use of lemon extract and not fresh lemon. However, it would have been obvious to use fresh lemon instead of lemon extract because it is more natural and readily available in the produce section. 
Just a Pinch.com does not teach placing the pie on a cooling rack for one hour and refrigerating for 2 hours and ready to serve. However, pies are commonly cooled on a cooling rack and further in a refrigerator in order to set the pie and allow it to achieve proper structural integrity so it can be served. It would have been obvious to cool the pie on a cooling rack and further in a refrigerator for a sufficient amount of time so that the pie can achieve the proper consistency to allow it to be served. 
Just A Pinch.com teaches baking at 325F and not 350F as claimed. However, it would have been obvious to adjust the baking temperature depending on the texture desired in the final pie. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791